DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5, 6 and 10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 5, 6 and 10 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically, receiving by said database system a query; determining through use of a database system optimizer an optimal query plan for execution of said query, said optimizer performing a negotiation with a table operator to determine said optimal query plan, wherein said table operator comprises a SQL-Map Reduce function, and said negotiation comprising an exchange of information relevant to optimizing said query and the execution of said SQL-MR function; said exchange of information including a first exchange of input and output schema information, and multiple communications between said optimizer and said table operator to exchange additional input and output information relevant to optimizing execution of said query and table operator; and executing said query in accordance with said optimal query plan, as disclosed in independent claim 1.
For at least similar reasons, independent claim 6 is also allowable.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






2/12/2020
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154